Opinion issued October 29, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-15-00348-CV
                            ———————————
     DAVID COLE D/B/A FINANCIAL FUNDING GROUP, Appellant
                                        V.
                           HUNG NGUYEN, Appellee



                    On Appeal from the 270th District Court
                             Harris County, Texas
                       Trial Court Case No. 2012-65954

                          MEMORANDUM OPINION

      Appellant, David Cole d/b/a Financial Funding Group, has neither paid the

required fees nor established indigence for purposes of appellate costs. See TEX. R.

APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041

(West 2013), 101.0411 (West Supp. 2014); Order Regarding Fees Charged in the
Supreme Court, in Civil Cases in the Courts of Appeals, and before the Judicial

Panel on Multi-district Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013).

Further, appellant has not paid or made arrangements to pay the fee for preparing

the clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that this appeal

was subject to dismissal, appellant did not adequately respond. See TEX. R. APP. P.

5, 42.3(b), (c).

       We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.

                                  PER CURIAM


Panel consists of Justices Keyes, Massengale, and Lloyd.




                                          2